     Case 1:18-cv-01743-NONE-JLT Document 40 Filed 08/24/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    MICHELLE (a/k/a MYCHAL)                        Case No. 1:18-cv-01743-NONE-JLT (PC)
      CONCEPCION,
12                                                   ORDER STRIKING MOTION
                           Plaintiff,
13                                                   (Doc. 39)
             v.
14
      CALIFORNIA DEPARTMENT OF
15    CORRECTIONS AND
      REHABILITATION, et al.,
16
                           Defendants.
17

18          On August 20, 2020, Plaintiff filed a motion signed by himself and not by counsel. (Doc.
19   39.) Pursuant to the Federal Rules of Civil Procedure and Local Rules, all pleadings, motions, and
20   other documents filed with the Court must be signed by an attorney of record, unless the party is

21   appearing pro se. Fed. R. Civ. P. 11(a); Local Rule 131(b). Because Plaintiff is represented by

22   counsel and no longer appearing pro se (see Docs. 30-33), the Court directs the Clerk of the Court

23   to STRIKE the motion from the record. All future motions and other filings must be filed by an

24   attorney of record.

25

26   IT IS SO ORDERED.

27      Dated:     August 23, 2020                            /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
28
